Order, Supreme Court, New York County (Schwartz, J.), entered July 24, 1980, denying plaintiff’s motion to punish nonparty witness Mildred Schwartz for contempt upon her failure to comply with a subpoena for examination, unanimously modified, on the law the facts and in the exercise of discretion, to grant the motion for contempt unless the witness appears and submits to oral examination within 20 days of the date of this court’s order, without costs or disbursements. Plaintiff should not be required to examine the witness by written interrogatories in the absence of a certification by a court-designated physician that oral examination would be harmful to her health (Equitable Lbr. Corp. v Northeastern Const. Corp., 43 AD2d 845). Concur — Sullivan, J. P., Ross, Lupiano and Lynch, JJ.